DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0152234) in view of Matsumoto et al. (US 2005/0125153).
   Regarding claims 1, 14, 20, Kim discloses a method for vehicle deviation warning (page 1, [0004]), comprising: obtaining vibration data when a vehicle vibrates (page 1, [0004]); based on a detection signal of detecting a small vibration (page 1, [0004]); determining whether the vehicle deviated from a driving lane based on the vibration data (page 1, [0004]); determining that the vehicle deviated from the driving lane if the vehicle is driving on the lane line (page 1, [0004]) and issuing a warning signal if the vehicle deviated from the driving lane (page 1, [0004]). Claim 14, a processor; and a memory storing computer programs that, when executed by the processor, the computer programs cause the processor (fig. 1).
  Kim discloses all the limitations set forth above but fails to explicitly disclose based on a detection signal of a motion sensor, in response to a wheel of the vehicle being in contact with an uneven ground surface related to a lane line; determining whether the vehicle is driving on the lane line based on the detection signal of the motion sensor.

However, Matsumoto  discloses based on a detection signal of a motion sensor  (page 5, [0039]), in response to a wheel of the vehicle being in contact with an uneven ground surface (surface irregularities) related to a lane line (page 5, [0039]) determining whether the vehicle is driving on the lane line based on the detection signal of the motion sensor (page 5, [0039]).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature of Matsumoto within the system of Kim in order to assist the driver in changing lanes to facilitate traveling of the vehicle along the road thereby maximizing the safety of the system.

Regarding claims 2, 15, Kim discloses wherein determining whether the vehicle deviated from the driving lane based on the vibration data includes: determining a vibration frequency of the vehicle based on the vibration data; determining whether the vehicle is driving on a lane line based on the vibration frequency (page 4, [0069, 0072)).
Regarding claims 3, 16, Kim discloses wherein determining whether the vehicle is driving on the lane line based on the vibration frequency includes: determining that the vehicle is driving on the lane line if the vibration frequency of the vehicle is within a predetermined frequency range (page 4, [0069, 0072]).
Regarding claims 4, 17, Kim discloses wherein whether the vehicle deviated from the driving lane base on the vibration data, further includes:  determining whether the vehicle is driving on the lane line based on one or more of lane information of the lane where the vehicle is positioned or driving information of the vehicle, and the vibration data (page 4, [0069, 0072]).
Regarding claim 5, Kim discloses wherein the lane information is determined based on image data of the lane where the vehicle is positioned detected by a visual sensor on the vehicle (page 2, [0024]); and the driving information of the vehicle is determined based on a speed sensor and an inertial measurement device on the vehicle (page 2, [0025-0027]).
Regarding claim 6, Kim discloses wherein the lane information includes a lane type (page 2, [0029]; page 3, [0048)).
Regarding claim 7, Kim discloses wherein the driving information of the vehicle includes one or more of a driving speed or an acceleration of the vehicle (page 2, [0027]).
Regarding claim 8, Kim discloses wherein determining whether the vehicle is driving on the lane line based on one or more of the lane information of the lane where the vehicle is positioned or the driving information of the vehicle, and the vibration data includes: determining that the vehicle is driving on the lane line if the vehicle is driving on a predetermined lane type and the vibration frequency is within the predetermined frequency range (page 4, [0069, 0072]).
Regarding claim 9, Kim discloses wherein determining whether the vehicle is driving on the lane line based on one or more of the lane information of the lane where the vehicle is positioned or the driving information of the vehicle, and the vibration data includes: determining that the vehicle is driving on the lane line if the driving speed of the vehicle is within a predetermined speed range and the vibration frequency of the vehicle is within the predetermined frequency range (page 4, [0069, 0072]).
  Regarding claims 10, 19, Kim discloses wherein determining whether the vehicle is driving on the lane line based on one or more of the lane information of the lane where the vehicle is positioned or the driving information of the vehicle, and the vibration data includes: determining that the vehicle is driving on the lane line if the driving lane is of the predetermined lane type, the driving speed of the vehicle is within the predetermined speed range, and the vibration frequency of the vehicle is within the predetermined frequency range (page 4, [0069, 0072]).

Regarding claim 11, Kim discloses wherein obtaining the vibration data when the vehicle vibrates includes: determining the vibration data when the vehicle vibrates based on a detection signal of the inertial measurement device on the vehicle (page 1, [0004]).
Regarding claim 12, Kim discloses wherein the inertial measurement device is disposed on a suspension of vehicle wheels (fig. 1; page 1, [0004]).
Regarding claim 13,  Kim discloses obtaining the image data of the lane where the vehicle is positioned detected by the visual sensor disposed on the vehicle when the vehicle vibrates; and determining whether the vehicle deviated from the driving lane based on the vibrations data including:
determining whether the vehicle deviated from the driving lane based on the vibration data and the image data (page 1, [0004]; page 2, [0024, 0033)).
 Regarding claim 21, Kim and Matsumoto disclose all the limitations set forth in claim 1 and Matsumoto further discloses wherein the wheel is one of a plurality of wheels of the vehicle and determining whether the vehicle is driving on the lane line includes: determining that one of the plurality of the wheels of the vehicle is driving on the lane line in response to the vibration data of the one of the plurality of wheels of the vehicle being different from the vibration data of another one of the plurality of wheels (page 5, [0039]).


                                                             Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiokara et al. (US 2013/0231838) discloses device for estimating......vibration using same.
Worden et al. (US 2019/0265131) discloses vehicle sensor system.
Kubota (US 2018/0113055) discloses suspension vibration information estimation device.
Goldman-Shekhar et al. (US 2017/0291543) discloses context-aware....used therein.
Matsumoto et al. (US 2004/0230375) discloses automotive lane deviation prevention apparatus.
Got et al. (US 2001/0053951) discloses control data .....apparatus.
Park (US 2016/0016585) discloses apparatus and method......communication.

   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/Private Pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


DP
June 7, 2022

                                                                                    /DANIEL PREVIL/                                                                                    Primary Examiner, Art Unit 2684